CANTY, J.
I dissent. Block 1 is a long, narrow row or tier of lots, numbered consecutively from 1 to 15. Lot 15 appears to be bounded by lot 14, the street, the river, and the railroad right of way. The lot, it is true, is .long and narrow; but the owner had a right to make it so if he saw fit. He not only made it so when he made the plat, but he reaffirmed his act of making it so when he conveyed the lot according to the plat. The deed should be construed most strongly against the grantor and in favor of the grantee, and be given effect, if it can be done by any reasonable construction. It should not be construed to be a nullity for slight or fanciful reasons. Every boundary of the lot is a proper and reasonable boundary. This court has no right to disregard the boundaries which the maker drew, *254or to draw other boundaries which he neither drew nor described. The shape of the lot, and the fact that it contains more land than the other lots in the block, is not a sufficient reason for declaring the deed void on its face. If the defendant had sought a reformation of the deed and plat, some circumstances appearing on the face of the plat would, with other competent evidence, tend to prove that there was a mistake in the plat as to the size and shape which it was intended that lot 15 should have. But, as no reformation is sought, these circumstances amount to nothing for the purposes of this case.